Citation Nr: 0416887	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  94-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for a disorder 
manifested by a loss of sense of smell.


REPRESENTATION

Veteran represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to February 
1961.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO, in pertinent part, denied 
entitlement to service connection for vasomotor rhinitis and 
loss of sense of smell.  In March 1996, the Board remanded 
the case for further development.  By a decision issued in 
August 1997, the Board denied entitlement to service 
connection for vasomotor rhinitis and for a disorder 
manifested by loss of sense of smell.  The veteran appealed 
the Board's August 1997 decision to the United States Court 
of Appeals for Veterans Claims (the Court).  By an order 
issued in November 1998, based on a Joint Motion for Remand, 
the Court vacated the Board's August 1997 decision.  

In July 1999, the Board issued a decision which again denied 
the claims.  The veteran again appealed the Board's decision 
to the Court.  In December 2000, VA filed a Motion for Remand 
before the Court in light of enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), and the Court granted that 
motion by a February 2001 Order.  The veteran through counsel 
appealed to the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit).  In December 2001 the 
Federal Circuit issued a per curiam order which dismissed the 
veteran's appeal as moot in light of representations by 
counsel for the government that that the veteran would be 
afforded examination by a rhinologist and that an opinion as 
to the etiology of the claimed disorders, in light of service 
medical records dated in December 1959, would be provided.  

Following Board development of the claim under 38 C.F.R. 
§ 19.9(a)(2) (2002), which included obtaining the requisite 
opinion, the veteran's appeal was remanded by the Board to 
the RO in December 2003 in conformity with Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) which in essence held 
that evidentiary development by the Board under 38 C.F.R. 
§ 19.9(a)(2) (2002) was inconsistent with 38 U.S.C. 
§ 7104(a).  The Board's December 2003 remand asked for a 
supplemental medical opinion and readjudication of the 
veteran's claim by the RO.  

The supplemental opinion was obtained in February 2004, and 
the RO issued a supplemental statement of the case in March 
2004 which continued to deny the veteran's claims.  In March 
2004 the RO sent the veteran, with a copy to his attorney, an 
updated letter which provided notice under 38 U.S.C. § 5103 
(West 2002).  No response was received.  This case now 
returns to the Board for further appellate review.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran has 
rhinitis due to his service-connected deviated nasal septum 
or as a result of medications used to treat the deviated 
nasal septum.

2.  The medical evidence establishes that the veteran's 
responses to tests of the sense of smell do not objectively 
confirm the veteran's claimed loss of the sense of smell, or 
establish that such, if present, is related to a diagnosed 
disease process.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
rhinitis on a secondary basis have been met.  38 C.F.R. § 
3.310 (2003).

2.  The criteria for an award of service connection for a 
disorder manifested by loss of the sense of smell have not 
been met.  38 U.S.C.A § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the two claimed disorders, rhinitis and loss 
of sense of smell.  In substance, he contends that these 
disorders resulted directly or indirectly from an in-service 
injury to his nose.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The record reflects that over the lengthy history of 
this appeal, the veteran was afforded numerous 
opportunities to identify or submit evidence, and that 
he did submit numerous statements describing evidence he 
felt might be relevant.  The Board finds that the many 
notifications of record are adequate to notify the 
veteran that he should submit or identify any evidence 
he had regarding his claim, particularly when considered 
in the context of the lengthy process of claim 
development, more than ten years.  

VA's December 2000 motion for remand at the Court was the 
first action following the November 2000 enactment of the 
VCAA.  VA's December 2000 motion described the enactment of 
the VCAA generally and described the general provisions of 
that act.  The Court' s February 2001 order granting that 
motion provided additional information regarding the VCAA.  
In April 2001, the Board issued a letter to the veteran's 
attorney which, in part, provided additional information 
about the VCAA.    

Crucially, the RO's March 16, 2004 letter to the veteran, 
with a copy provided to his attorney, described the enactment 
of the VCAA and the provisions of that act, and the veteran's 
rights and responsibilities under that act, in detail.  The 
veteran was informed that the RO  "will try to help you get 
such things as medical records, employment records, or 
records from other federal agencies.  The RO also informed 
the veteran that it would provided him with a medical 
examination if it was necessary to make a decision on his 
claim.  [As explained elsewhere in this decision, a medical 
examination had already been provided pursuant to 
stipulations made before the Federal Circuit.]  The veteran 
was specifically asked to supply any additional medical 
evidence which was not already of record.  No response was 
received from either the veteran or his attorney.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary of VA would attempt to obtain on 
behalf of the veteran.  

The March 2004 letter expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by VA within one year from the date notice 
is sent].  A year obviously had not expired.  This does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses provides that nothing in paragraph (1) 
of 38 U.S.C.A. § 5103 shall be construed to prohibit VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.

The Court has held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  This is a chronological 
impossibility in this case.  The initial actions of the 
agency of original jurisdiction, indeed as well two Board 
decisions, had been issued prior to enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of his claims, 
because the initial adjudication occurred long before the 
enactment of the VCAA, the timing of the notice does not 
comply with Pelegrini.  Clearly, this cannot be undone.  
However, in the opinion of the Board there is no basis for 
concluding that prejudicial error occurred simply because the 
veteran received VCAA notice after the initial adjudication, 
particularly because it was impossible for VCAA notice to be 
provided in 1991 to 2000.  See Conway v. Principi, No. 03-
7072 (Fed. Cir. Jan. 7, 2004) [there is no implicit exemption 
for the notice requirements contained in 38 U.S.C. § 5103(a) 
from the general statutory command set forth in section 
7261(b)(2) that the Court shall "take due account of the 
rule of prejudicial error."]  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice as to 
the claims for service connection addressed in this decision 
was harmless error.    
 
In this case, the notice of enactment of the VCAA was 
certainly not provided to the veteran prior to the first AOJ 
adjudication of the claim, since that adjudication occurred 
many years before the enactment of the VCAA.  However, the 
claims at issue have been reviewed by the AOJ on a de novo 
basis following the Court's remand.  See the March 2004 
supplemental statement of the case.  Thus, the due process 
concerns expressed by the Court in Pelegrini have been 
satisfied in this case. 

In addition, the Board notes that, after remand by the Court 
of this appeal, which had been decided by VA and was pending 
before the Court at the time of enactment of the VCAA, the 
Federal Circuit concluded that section 3(a) of the VCAA "was 
not intended to be given retroactive effect, and thus did 
"not apply retroactively to require that proceedings that 
were complete before [VA] and were on appeal to the Court of 
Appeals for Veterans Claims or [the Federal Circuit] be 
remanded for readjudication under the new statute."  See 
Bernklau v. Principi, 291 F.3d 795, 805-806 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).

In short, the veteran has been provided with many 
opportunities to submit evidence and argument in support of 
his claim, and to respond to VA notices.  His claim was 
readjudicated de novo under the VCAA.  Under these 
circumstances the Board finds that there is no prejudicial 
error to the veteran in the timing of the VCAA notice.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the veteran's service medical records have been 
obtained, as have various treatment records.  There are 
numerous evaluations of the veteran of record.  
The veteran was afforded VA examinations in April 1992, 
September 1992, February 1993, October 1996, and a medical 
opinion based on review of records was obtained in June 1997.  

As noted in the Introduction, based on proceedings at the 
Federal Circuit, in March 2003 the veteran was again afforded 
VA examination; as noted in the Introduction a supplemental 
opinion was thereafter obtained pursuant to the Board's 
December 2003 remand.  The Board observes in passing that 
this was the only defect in evidentiary development 
identified at the Federal Circuit or elsewhere.  The duty to 
provide medical examination and to obtain medical opinion has 
been fulfilled.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Additional procedural concerns

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.103 (2003).  

As a final preliminary matter, the Board observes that its 
instructions in the December 2003 remand have been fully 
complied with by the RO.  Cf. Stegall v. West, 11 Vet. App. 
268 (1998) [RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required].

Relevant law and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002). 

In addition to the above, service connection may be granted 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

With respect to element (1), service connection presupposes a 
diagnosis of a current disease.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

Factual background

The veteran's service medical records reflect that the 
veteran sought treatment for difficulty breathing in November 
1959.  He reported that he had sustained a baseball injury to 
the nose.  A septal deviation was noted.  In December 1959, 
the veteran sought treatment for nasal stuffiness; vasomotor 
rhinitis was diagnosed.
 
In a March 1991 RO rating decision, service connection was 
granted for deviated nasal septum due to trauma.

On VA examination conducted in September 1992, a diagnosis of 
vasomotor rhinitis was made.  The veteran also had nasal 
septal deviation.  

A private medical statement dated in October 1992 from BSH, 
M.D., states that the veteran had hypertrophy of the inferior 
nasal turbinates, which added to his difficulty breathing and 
interfered with his ability to smell.  The veteran indicated 
that his ability to smell varied from time to time.  
Vasomotor rhinitis was the assigned diagnosis.
On VA examination conducted in February 1993, the examiner 
noted that the veteran had nasal septal deviation and 
vasomotor rhinitis, with loss of smell and taste secondary to 
those disorders.  The examiner recommended septoplasty, but 
advised the veteran that this surgery would not cure the 
vasomotor rhinitis or abnormality of sense of smell.  

At a personal hearing conducted in December 1993, the veteran 
testified that while he was in service he noticed that his 
sense of smell had been affected very slightly.  He further 
testified that he saw a doctor within the first year 
following his service discharge, and that physician diagnosed 
vasomotor rhinitis and prescribed antihistamines and nasal 
spray.  The veteran further testified that his loss of sense 
of smell and his vasomotor rhinitis continued to increase in 
severity over time, although the disorders had been present 
since his in-service injury in 1959.

On VA examination conducted in October 1996, the examiner 
noted the veteran's history of nasal fracture in service with 
increased nasal drainage and obstruction, as well as a poor 
sense of smell.  The examiner concluded that the veteran had 
chronic rhinitis which was secondary to smoking and that the 
vasomotor rhinitis was not service-related.  The examiner 
also concluded that the veteran's loss of smell was not 
organic, as he was unable to identify any item provided 
during the test of smell, including an ammonia capsule.

In June 1997, VA obtained a medical opinion based on review 
of the clinical records.  The reviewer concluded that the 
veteran's chronic rhinitis was not related to the deviated 
nasal septum and that a loss of sense of smell is not usually 
associated with a deviated nasal septum.  The reviewer noted 
that the October 1996 examination of olfaction disclosed that 
no anosmia was present, although the veteran did have a 
history of decreased ability to smell.

[For purposes of information only the Board notes that 
anosmia is a complete loss of the sense of smell.  Dorland's 
Illustrated Medical Dictionary 94 (27th ed. 1988).  

As noted above, pursuant to proceedings at the Federal 
Circuit, the veteran was provided with another VA examination 
in March 2003.  The examiner noted that he had reviewed the 
claims file and had discussed with the veteran of the history 
of his nose injury in service.  On examination, there was a 
moderately severe nasal septal deviation with a 50 percent 
deviation to the right with a large nasal fossa on the left.  
The examiner noted that the veteran had a history of trauma 
and subsequent vasomotor rhinitis.  The veteran had moderate 
turbinate congestion that decongested well.  

The examiner stated that vasomotor rhinitis is not caused by 
trauma.  The examiner concluded that the veteran had septal 
deviation coupled with iatrogentic rhinitis due to 
polypharmacotherapy of the nose, particularly with 
decongestant drops.  The examiner provided a UPSIT 
(University of Pennsylvania Smell Identification Test) test 
for evaluation of olfaction.  The examiner noted that the 
veteran's previous orderant testing disclosed no response to 
ammonia, which can be a test for malingering.  The examiner 
also noted that although it was possible for trauma to cause 
olfactory disorders, such causation was not consistent with 
the time sequence that occurred in this veteran.  The 
examiner stated that final comments would be provided after 
test results were received.  The examiner further noted that 
the veteran's olfactory problems could be associated with the 
factors which caused his chronic rhinitis.  In an addendum, 
the examiner noted that the UPSIT results were 1+ out of 40, 
a response consistent with malingering.  The examiner 
concluded that the veteran had allergic rhinitis and that 
olfaction abnormalities, if present, were related to the 
specific allergies.  

Further examination results were not consistent with an 
olfactory disorder of traumatic origin.  The examiner also 
concluded that the veteran had allergic rhinitis and that any 
olfaction abnormalities were likely due to the allergic 
rhinitis and septal deviation.  The examiner again stated 
that the rhinitis would not have been induced by trauma.

The Board remanded this case in December 2003 for a 
supplemental examination report.  In the supplemental report, 
the examiner stated that additional laboratory testing did 
not demonstrate a specific allergy that could be the cause of 
the veteran's rhinitis.  In a further supplemental report 
dated in June 2003, the examiner stated that the veteran's 
rhinitis did not occur as the result of his service.  

In a supplemental report dated in February 2004, the examiner 
stated that the veteran's rhinitis was likely mainly 
anatomical, due to a deviated nasal septum, although there 
was also the possibility of allergic origin and the 
possibility that the rhinitis was rhinitis medicamentosa, an 
iatrogenic rhinitis related to use of decongestant drops.  
The veteran's history was not consistent with vasomotor 
rhinitis, which is generally associated with physical 
environmental factors.  The veteran's objective testing of 
olfactory responses was consistent with malingering.  The 
examiner noted that this result was similar to earlier 
testing noted in the claims file in which the veteran did not 
respond to ammonia fumes, which is also a likely indicator of 
malingering.  The examiner opined that he questioned the 
veracity of the veteran's olfactory problems since there was 
no objective evidence that it existed.

1.  Entitlement to service connection for rhinitis.

As noted above, in order for service connection be granted, 
there must be 
(1) evidence of a current disability; (2) evidence of in 
service disease or injury [direct service connection] or a 
service-connected disability [secondary service connection]; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Hickson and Wallin, both supra.

With respect to the first element, the existence of rhinitis, 
albeit variously diagnosed, has been amply demonstrated.

With respect to element (2), clinical records from the 
veteran's active service reflect that the veteran sought 
treatment for what was thought to be rhinitis on at least one 
occasion during service.  In addition, service connection has 
been granted for a deviated nasal septum.  This element has 
thus been satisfied with respect to both direct and secondary 
service connection.  

Turning to element (3), medical nexus, VA examiners have 
provided opinions that the veteran's nasal septal deviation 
may cause or aggravate rhinitis.  Moreover, the examiner who 
conducted March 2003 VA examination concluded that the 
veteran's rhinitis could be rhinitis medicamentosa, caused by 
medicines used to offset the effects of the service-connected 
nasal septal deviation.  

Based on the opinions that the veteran's rhinitis, variously 
described as vasomotor rhinitis, rhinitis medicamentosa, or 
other types of rhinitis, may be due to or aggravated by the 
service-connected nasal septal defect, or may be due to 
treatment of the nasal septal defect, the Board believes that 
the medical evidence of record establishes element (3), 
medical nexus.  All three element required for service 
connection on a secondary basis have therefore been 
satisfied.

In summary, for reasons and bases expressed above, the Board 
finds that service connection for rhinitis is warranted on a 
secondary basis.  

2.  Entitlement to service connection for a disorder 
manifested by a loss of sense of smell.

The veteran contends that his sense of smell began to 
decrease following service, and that he gradually lost the 
ability to smell.  He contends, in substance, that his 
claimed loss of smell is related to military service, in 
particularly an injury to the nose in service.    

For reasons which are discussed immediately below, the Board 
finds that the veteran does not have the claimed disability, 
loss of the sense of smell.  Hickson element (1) is not met, 
and the claim fails on that basis.

The medical evidence of record includes several evaluations 
of the veteran, after which the examiners concluded that the 
veteran provided responses to oderant testing that are not 
physiologically consistent.  Rather, the medical evidence 
establishes that the veteran's responses are consistent with 
malingering.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  See also Baldwin v. West, 
13 Vet. App. 1, 8 (1999) [the determination as to whether the 
requirements for service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value].

Here, the only evidence in the veteran's favor are his own 
statements to the effect that he has lost the sense of smell.  
Although certain examiners, for example in February 1993, 
have repeated the veteran's statements, within the context of 
the examination reports it is clear that no testing was done 
in connection with those examinations.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) [the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant].    

Against the veteran's claim are medical reports which flatly 
state that he is malingering.  It appears that the veteran's 
responses to diagnostic testing are consistent with 
malingering.  In particular there are of record two responses 
to  ammonia capsule test, which as noted by the March 2003 
examiner was a test for malingering; as well as the response 
on the UPSIT test, which was also consistent with 
malingering.  The examiner repeated the assessment that the 
veteran was malingering in February 2004.

In sum, the Board places much greater weight of probative 
value on the objective medical evidence, including diagnostic 
testing, which supports the conclusion of the examiner in 
February 2004 that there is no objective evidence that the 
claimed loss of smell exists.  The veteran's statements to 
the contrary in the context of his claim for monetary 
benefits lack credibility.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
testimony].

The Board additionally observes that even if there is a 
subjective loss of the sense of smell, no underlying 
disability has been medically identified.  Service connection 
may not be granted under such circumstances.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [a symptom alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted].

To the extent that the veteran himself contends that he has a 
disability for which service connection may be granted, it is 
well established that as a lay person without medical 
training the veteran is not competent to attribute his 
reported symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  See also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The lack of the claimed disability is dispositive of 
the appeal as to this issue.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for rhinitis is granted.

Service connection for a disorder manifested by the loss of 
the sense of smell is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



